Taliaferro, J.,


dissenting:

When a party agrees to sign an appeal bond as surety he consents to bind himself as the law requires him to be bound, and he ought not to be heard to gainsay his obligation. The purpose of the law in requiring the parties to be bound solidarity is to secure the speedy and practicable execution of the judgment appealed from in the event of its confirmation on apx>eal. This 'purpose would be prostrated if .the appellant were allowed to “give a bond sighed by sureties bound each for a portion only of the amount of the bond. If this doctrine was admitted, an appellant might give an indefinite number of, sureties each bound for a minute part of the amount, and thus practically render the judgment against him nugatory after its confirmation by the appellate court.
“ I concur with the Chief Justice in dissenting from the opinion of the majority of the court.